Citation Nr: 1826317	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-31 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, claimed as low back pain.

2.  Entitlement to service connection for mild bronchitis, claimed as restrictive lung disease.

3.  Entitlement to an initial compensable disability rating for scars on left hand and bilateral hips.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2005 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied claims for service connection for lumbosacral strain, claimed as low back pain, service connection for mild bronchitis, claimed as restrictive lung disease, and granted service connection for scars on the left hand and bilateral hips and assigned a noncompensable rating, effective May 22, 2008.

The Veteran was scheduled to testify at a video-conference hearing on November 16, 2017.  Notice of the hearing date, time, and location was sent to him in an October 16, 2017 letter.  While the Veteran's claims folder demonstrates instances of returned mail throughout his appeal, the notice was provided to his most current address per documents provided by him.  The Veteran did not appear for the hearing and has not provided a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Board finds that a new VA examination is warranted to assess the current nature and severity of the service-connected scars on left hand and bilateral hips.  See 38 C.F.R. § 3.327(a) (2017) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  In this regard, the Veteran was last provided a VA Scars examination in August 2010.

Given the Veteran's last VA Scars examination occurred more than 7 years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the his service-connected scars on left hand and bilateral hips.  See Schafrath v. Derwinski, 1 Vet. App. 589, (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that contemporaneous VA examination is required to ascertain the current severity of the Veteran's scars on left hand and bilateral hips.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Additionally, the Veteran provide authorized release forms for VA to obtain private treatment records in October 2010 that relate to the claims for service connection for lumbosacral strain, claimed as low back pain and mild bronchitis, claimed as restrictive lung disease.  In October 2012, VA sent a letter to the Veteran advising him that updated authorized releases were required to obtain the private medical records identified by him.  However, the claims folder indicates this letter was returned as undeliverable.  Therefore, the Veteran should be provided an additional opportunity to identify or submit private treatment records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  After making reasonable efforts to obtain the Veteran's private treatment records, he should then be scheduled for new VA examinations to evaluate the nature and etiology of his claims for service connection for lumbosacral strain, claimed as low back pain and mild bronchitis, claimed as restrictive lung disease.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim.  He should be invited to submit this evidence himself or to request VA to obtain it on her behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  After the above development is completed, arrange for an appropriate VA examination to assess the current severity of the Veteran's service-connected scars on left hand and bilateral hips.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination report must reflect that such a review was undertaken.  

The examination should include any necessary diagnostic testing or evaluation.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his scars on left hand and bilateral hips.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

3.  Then, arrange for VA examinations to assess the nature and etiology of the Veteran's lumbosacral strain, claimed as low back pain, and mild bronchitis, claimed as restrictive lung disease.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination reports must reflect that such a review was undertaken.  The examination(s) should include any necessary diagnostic testing or evaluation.  

The examiner must provide an opinion as to the following concerning the Veteran's lumbar spine:

Whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder, including lumbosacral strain, had its clinical onset during active service or is related to any incident of service.

The examiner must provide an opinion as to the following concerning the Veteran's pulmonary disorder:

Whether it is at least as likely as not (50 percent probability or greater) that any current pulmonary disorder, including bronchitis, had its clinical onset during active service or is related to any incident of service.

The examiner(s) are advised that the Veteran is competent to report his symptoms and history.  Such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner(s) must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

4.  Next, review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

5.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

